* Headnotes 1. Trial, 38 Cyc., p. 1586; Directing verdict for plaintiff, 26 R.C.L. 1073; 2. Commerce, 12 C.J., Section 42; Haul, 29 C.J., p. 215 (Anno.); Federal Safety Appliance Act, 5 R.C.L. 717; 3. Master and Servant, 39 C.J., Section 503; 4. Trial, 38 Cyc., p. 1498; 5. Appeal and Error, 4 C.J., Section 2939. Appeal to prejudice in argument of counsel, 2 R.C.L., p. 426; 1 R.C.L. Supp., p. 531.
This action was brought by appellee, Grant Jackson, in the circuit court of Lauderdale county against appellant, New Orleans Northeastern Railroad Company, for damages for personal injuries sustained by him through the alleged negligence of appellant while employed by appellant as a switchman in its yards at Meridian. Appellee was awarded judgment for ten thousand dollars, from which judgment appellant prosecutes this appeal. The trial court directed a verdict for appellee on the question of liability, and submitted alone to the jury the question of damages.
The appellant contends that the court erred in peremptorily instructing the jury to return a verdict in favor of appellee on the question of liability. In determining the propriety of such an instruction the evidence must be taken most strongly against appellee. Every material fact which the evidence proves, or tends to prove, in favor of appellant, either directly or by reasonable inference, must be taken as established. So, viewing the evidence, the following case was made:
Appellee's declaration alleged, and the evidence showed, that, when appellee's injury took place, appellant was engaged in interstate commerce, and appellee was employed *Page 387 
in like commerce. Appellee, a negro switchman in appellant's yards, was engaged with his crew in pushing a cut of eighteen bad order cars onto a repair track at appellant's shops, and in spacing, or spotting, the cars on this track for the convenience of car repairers. The appellee climbed up on top of the cut of cars in order to pass signals, and in climbing down from one of the bad order cars in the cut he pulled off a handhold which was on top of the car, and fell to the ground, breaking his leg, and receiving other injuries.
The trial court instructed the jury that appellant was liable for the injury on the theory that the federal Safety Appliance Act (U.S. Comp. St., section 8605 et seq.) applied. Appellee seeks to justify the instruction alone because that act applies; and, furthermore, it is clear from the record in the case that the instruction can be justified alone on that ground. The applicable provision of the act is in this language:
"Sec. 2. That on and after July first, nineteen hundred eleven, it shall be unlawful for any common carrier subject to the provisions of this act to haul, or permit to be hauled or used on its line any car subject to the provisions of this act not equipped with appliances provided for in this act, to-wit: . . . Secure handholds or grab irons on their roofs at the tops of such ladders." Section 2, 27 Stat. 531; chapter 196, U.S. Comp. St. section 8606, as amended by Act of April 14, 1910, 36 Stat. 298, c. 160, U.S. Comp. Stat., section 8618.
Appellee's contention was that the evidence showed appellant was guilty of a violation of the Safety Appliance Act, and therefore liable for appellee's injury without regard to any question of negligence or assumption of risk. The evidence did establish without conflict that a defective handhold on the car caused appellee's injury. The trial court adopted appellee's view, and therefore directed a verdict in his favor. If appellee's contention be correct, the court committed no error in so doing. *Page 388 
Appellant's contention was that the movement of the defective car at the time and place of the injury did not bring the case within the terms of the Safety Appliance Act, but that the case was governed by the federal Employers' Liability Act (U.S. Comp. St., sections 8657-8665), and therefore negligence on the part of appellant causing the injury had to be affirmatively shown by evidence; that the question of negligence was one for the jury. Appellant's position is that at the time and place of the injury the defective car causing appellee's injury was not being "hauled" or "used" "on its line," and hence the Safety Appliance Act did not govern.
The bad order car causing the injury was a W.  T. car, No. 327, loaded with lumber, moving from Oneta, Tenn., on the Cincinnati, New Orleans  Texas Pacific Railroad and its connecting lines to Meridian; thence over appellant's line of railroad to New Orleans, La. The car arrived at Meridian in an extra freight train over the Alabama Great Southern Railroad on April 13, 1923, at 4:45 p.m. On arrival at Meridian it was found to be in bad order and in need of repairs. It was repaired in the repair yards of appellant at Meridian on April 14, 1923. It was while the car was being spotted on a repair track for the convenience of the car repairers that plaintiff was injured. After the car was repaired, it was carried to New Orleans by appellant, leaving Meridian at 11:15 on the 14th of April, 1923. The car was not unloaded; it came into Meridian and into appellant's repair yards loaded with lumber, and, after being repaired, was carried by appellant to New Orleans, without the load having been disturbed.
The Alabama Great Southern Railroad Company and appellant maintained joint yards at Meridian; the switching in these yards being done by a joint crew of the two companies. Near these switching yards, but wholly separated from them, appellant, in connection with its railroad shops at Meridian, maintained repair tracks and yards which were devoted exclusively to the repairing of *Page 389 
bad order cars. After this bad order car had been inspected and tagged as such, it was taken out of the Alabama Great Southern train of which it was a part, and placed in appellant's repair yards on a track known as the "shop lead," together with seventeen other bad order cars, and was standing on this track when appellee and his crew came on duty at midnight on April 13, 1923. There were some eight or more repair tracks running off from this shop lead, and standing upon some of these repair tracks were bad order cars which had been repaired during the preceding day, and were ready to be used or forwarded. Among the duties appellee and his crew performed as employees of appellant was that of shoving bad order cars standing on the shop lead onto one of the repair tracks, and to separate, or space, or spot each of the cars so that the car repairers could pass around them and conveniently make repairs. It was during such a movement that appellee was injured. After the cars were repaired, it was the duty of appellee and his crew to pull them out of the repair tracks over the shop lead and distribute them as directed by the switching list.
The supreme court held in T.  P. Railway Co. v. Rigsby,241 U.S. 33, 36 S. Ct. 482, 60 L. Ed. 874, that a switchman in the employ of an interstate railway company who was injured through a defect in the handhold or grabiron forming one of the rungs of a ladder on a box car which he was descending, after having set a brake operated from the roof of such car, was within the protection of the Safety Appliance Act, although the employee, when injured, was engaged in taking the defective car to the shops for repairs. In that case the bad order car had been standing on a spur track perhaps a month awaiting repairs. The car was being switched to the shops for repairs. It was during that movement that the injury complained of occurred. Among other things, the court said: *Page 390 
"The defendant in error, Rigsby, while in the employ of plaintiff in error as a switchman in its yard at Marshall, Tex., was engaged, with others of the yard crew, in taking some `bad order' cars to the shops there to be repaired. The switch engine and crew went upon a spur track, hauled out three cars, and switched them upon the main line, intending to go back upon the spur track for others, to be taken with the three to the shops, which were on the opposite side of the main line from the spur track. Rigsby, in the course of his duties, rode upon the top of one of the cars (a box car) in order to set the brakes and stop them and hold them upon the main line. He did this, and while descending from the car to return to the spur track, he fell, owing to a defect in one of the handholds or grabirons that formed the rungs of the ladder, and sustained personal injuries. This car had been out of service and waiting on the spur track for some days, perhaps a month. . . . It was admitted that the main line of defendant's railroad was in daily use for the passage of freight and passenger trains in interstate commerce. . . .
"It is argued that the statute does not apply except where the car is in use in transportation at the time of the injury to the employee, and that since it does not appear that the car in question was in bad order because of any negligence on the part of the railway company, and it was being taken to the shop for repairs at the time of the accident, there is no liability for injuries to an employee who had notice of its bad condition, and was engaged in the very duty of taking it to the shop. This is sufficiently answered by our recent decision in Great NorthernR. Co. v. Otos, 239 U.S. 349, 351, 36 S. Ct. 124, ante [60 L.Ed.] 322, 323, where it was pointed out that although section 4 of the Act of 1910 [U.S. Comp. St. section 8621] relieves the carrier from the statutory penalties while a car is being hauled to the nearest available point for repairs, it expressly provides that it shall not be construed to relieve a carrier *Page 391 
from liability in a remedial action for the death or injury of an employee caused by or in connection with the movement of a car with defective equipment. . . .
"The doing of plaintiff's work, and his security while doing it, cannot be said to have been wholly unrelated to the safety of the main track as a highway of interstate commerce; for a failure to set the brakes so as temporarily to hold the `bad order' cars in place on that track would have been obviously dangerous to through traffic; while an injury to the brakeman had a tendency to cause delay in clearing the main line for such traffic. Perhaps upon the mere ground of the relation of his work to the immediate safety of the main track plaintiff's right of action might be sustained.
"But we are unwilling to place the decision upon so narrow a ground, because we are convinced that there is no constitutional obstacle in the way of giving to the act in its remedial aspect as broad an application as was accorded to its penal provisions in Southern R. Co. v. United States, supra [222 U.S. 20, 32 S. Ct. 2, 56 L. Ed. 72]."
It will be observed that in that case, in order to get the bad order car which caused the injury from the switch track, where it had been awaiting repairs for some time, to the repair yards, it had to pass over the main line of defendant's railroad, and, while the car was on the main line, the injury complained of occurred.
It is true the court said that, while so situated, a failure to set the brakes so as to hold temporarily the bad order car in place on the track would have endangered through traffic; and, furthermore, that an injury to the brakeman would have had a tendency to delay the clearing of the main line for through traffic; and that perhaps upon the mere ground of the relation of the plaintiff's work to the immediate safety of such traffic on the main track his action might be sustained. But the court went further and distinctly held that it was unwilling *Page 392 
to place its decision upon so narrow a ground, because there was no constitutional obstacle in the way of giving to the Safety Appliance Act in its remedial aspect as broad an application as was accorded its penal provisions, and that the Safety Appliance Act applied, and the railroad company was liable to the switchman for his injury.
Appellant argues that there are material differences between the facts in that case and those in the present case; that in that case the bad order car causing the injury, although being moved from a side track, where it had been for perhaps a month awaiting repairs, to the repair yards, was at the time of the injury on the main line, which was a step in its movement; while in the present case the movement of the bad order car causing the injury was alone from the shop lead track, which was an instrumentality of the repair yards, to one of appellant's repair tracks. Although that difference in the facts of the two cases exists, we think, considering the reasoning of the supreme court, that the plaintiff in that case would have been permitted to recover, even though the injury had occurred on one of defendant's tracks leading into the repair yards and not on its main line.
In Great Northern Railroad Co. v. Otos, 239 U.S. 349, 36 S. Ct. 124, 60 L. Ed. 322, the facts were substantially as follows: The plaintiff was a switch foreman engaged in breaking up a train that had come into the state of Minnesota from the West. At the moment when he was injured he had three cars attached to a switch engine; the rear one consigned to Duluth, and to be switched to another track; the next consigned to Minneapolis; both loaded. The automatic coupler on the Minneapolis car was out of order, and needed repairing, and had been marked for repairs, and was to be switched to the repair track before going farther. In the switching operation, the plaintiff being unable to uncouple the Duluth car from the side without going between the cars, because the *Page 393 
pin lifter was missing, did so while the cars were moving, and was injured. The court said, among other things:
"The defendant argues that the car had been withdrawn from interstate commerce, and that therefore the act of March 2, 1893, chapter 196, section 2, 27 Stat. 531, Comp. St. 1913, section 8606, does not apply; that if it does apply, the defendant was required by that act and the supplementary act of April 14, 1910, chapter 160, 36 Stat. 298, Comp. Stat. 1913, section 8617 [8618], to remove the car for repairs, and that its effort to comply with the statutes could not constitute a tort; and that the plaintiff was a person intrusted by it with the details of the removal, and could not make it responsible for the mode in which its duty was carried out; that he might have detached the car while it was at rest. But we are of opinion that the argument cannot prevail. The car was loaded and in fact was carried to Minneapolis the next day. It had not been withdrawn from interstate commerce, but merely subjected to a delay in carrying it to its destination. At the moment of the accident it was accessory to switching the Duluth car. It does not seem to us to need extended argument to show that the car still was subject to the act of Congress.Delk v. St. Louis  S.F.R. Co., 220 U.S. 580, 31 S. Ct. 617, 55 L. Ed. 590."
It will be noted that the court said that the car had been loaded to be carried to Minneapolis; in fact, was carried there the next day; that it had not been withdrawn from interstate commerce, but merely subjected to a delay in carrying it to its destination.
In Delk v. St. Louis  S.F.R.R. Co., 220 U.S. 580, 31 S. Ct. 617, 55 L. Ed. 590, the court held that a freight car loaded with interstate freight, and placed on a side track in the railway yards at its destination to await repairs to the automatic coupler, was being used in moving interstate commerce within the meaning of the Safety. Appliance Act when a coupling with another car was attempted by the carrier's order during switching operations. *Page 394 
Since the decision of the Rigsby, Otos, and Delk cases by the supreme court of the United States, we think but little aid can be obtained in considering the decisions of the lower federal courts and state courts of last resort construing the Safety Appliance Act, in view of the fact that the decisions of the supreme court on this subject are controlling on all courts, state and federal. Although neither of those decisions of the Supreme Court of the United States is directly in point with the case here on its facts, nevertheless we are of opinion that this case comes within the terms of the act which is not to be strictly construed, but, being a remedial statute for the benefit of railroad employees and the traveling public, is to be construed so as to accomplish the purpose for which it is intended.
It is true that, while the car on which appellee was injured was not, at the particular time of the injury, actually moving in commerce, nevertheless the stopping of it under the circumstances in appellant's repair yards at Meridian, in our opinion, was simply a step in interstate commerce. The car came into Meridian loaded. When its bad order was discovered it was switched into appellant's repair yards, with the same load, where it was repaired, without being unloaded, and went out in a few hours on its journey to its destination. It cannot be said with reason that the car had ceased to be a commercial car. The evidence fairly shows that appellant had received the car, not primarily for repairs, but for transportation; that the necessary repairs were made that the car might be carried by appellant to its destination. The repair of the car was mere incident. The dominating thing was the carrying of the car by appellant over its line of road to New Orleans. We think not only the language of the Safety Appliance Act applies to the facts of this case, but they come within the reason and purpose of the act. It follows from these views that the trial court did not err in directing a verdict for appellee on the question of liability. *Page 395 
Appellant assigns as error intemperate argument made to the jury by one of appellee's attorneys, who was the district attorney of the district in which this case was tried. Appellant urges that this argument was of such a character as was calculated to bring about the verdict that was rendered; that it was prejudicial and harmful to the rights of appellant. The argument in question was the closing argument in the case. The attorney making the argument made the following statements to the jury to which appellant objected, which objection was overruled by the court and the action of the court excepted to by appellant. That the law violated by appellant which caused appellee's injury "was the same as the law against murder and against rape, in fact, this is nothing but murder;" that Congress did not pass the Safety Appliance Act "to help this poor devil (referring to appellee); they passed it because so many mothers' sons were being slaughtered by the railroad companies — more than were killed in the war — and they had to put a stop to it;" that he wanted the jury to give appellee "a good verdict because lawsuits are expensive, and they (meaning appellant) made him sue, and you ought to give him a good verdict because they made him file this suit." (There is no evidence in the record to sustain this statement of fact.) Referring to the fact that appellant's attorney continued to object to this character of argument, appellee's attorney said further:
"You have all plowed a little old mule in the sun all morning and got his back sore and then thrown the saddle on him to ride to the ball game. You've seen the saddle pinch him and seen the little old mule twist and wiggle because it pinched. He (meaning appellant's attorney) keeps on excepting to my argument because it pinches."
Appellee's attorney stated to the jury further that appellant "took two X-ray pictures of plaintiff's leg; one at the time of the first injury and one at the time of the second injury (injury from falling after original injury). Where are those pictures? They didn't bring them up *Page 396 
and show them to the jury." (The record shows no evidence that X-ray pictures were taken.) Appellant's objection to this latter statement was sustained, and the court instructed the jury to disregard it.
We cannot say, judging alone from the size of the verdict in this case, that it is so large as to evince passion or prejudice on the part of the jury, but it is large in our opinion for the injury done. And this argument by appellee's attorney which was permitted and thereby approved by the court probably had great influence with the jury in fixing the amount of their verdict. It was certainly calculated to have that effect. The statements of fact and argument of appellee's attorney amounted to a palpable appeal to the passions and prejudices of the jury. And there went with it the fact that the attorney making the argument held the high office of district attorney. The jury had a right to look upon him especially as the representative of the law-abiding, law-enforcing citizens of that community. The appellee's attorney went too far; he said too much. It was calculated to dethrone the reason and equilibrium of the jury. We think this error in the trial court was so grave that there ought to be another trial of this cause on the question of damages.
If there was any error in the instructions to the jury on the question of damages, we think it was harmless. Possibly under the instructions given appellee the elements of damages were made to overlap each other, but it is hardly probable that the jury so understood the instructions. Perhaps on another trial appellee's instructions on damages should be revised with a view of avoiding that criticism.
Reversed and remanded for a new trial on the question of damages alone.
Reversed and remanded. *Page 397